Citation Nr: 0119090	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-19 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for failed back 
syndrome, status post herniated nucleus pulposus, lumbar L5-
S1, left, with degenerative changes, currently evaluated as 
40 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder acromioclavicular separation with myofascial pain 
syndrome and reflex sympathetic dystrophy prior to February 
9, 1998.  

3.  Entitlement to an increased rating for left shoulder 
acromioclavicular separation with myofascial pain syndrome 
and reflex sympathetic dystrophy, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an initial compensable rating for history 
of nasal polyposis and history of sinusitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for chronic undifferentiated somatoform pain disorder prior 
to January 11, 2000.  

6.  Entitlement to an initial rating in excess of 50 percent 
for chronic undifferentiated somatoform pain disorder from 
January 11, 2000.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had unverified active military service from 
February 1970 to January 1972, from March 1974 to November 
1978, and from May 1988 to September 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

For consistency and economy, the Board employs the terms 
"low back disability," "left shoulder disability," and 
"sinus disability" to represent the service-connected 
failed back syndrome, status post herniated nucleus pulposus, 
lumbar L5-S1, left, with degenerative changes; left shoulder 
acromioclavicular separation with myofascial pain syndrome 
and reflex sympathetic dystrophy; and history of nasal 
polyposis and history of sinusitis, respectively.  

Historically, the Board notes that in a January 1997 rating 
action the RO granted service connection for low back and 
left shoulder disabilities, each evaluated as 10 percent 
disabling from October 1, 1996.  In a November 1997 rating 
action, the RO increased the rating for the low back 
disability to 40 percent from October 1, 1996 and denied an 
increased rating for the left shoulder disability.  The 
decision also granted service connection for sinus 
disability, evaluated as noncompensably disabling from 
October 1, 1996 and chronic undifferentiated somatoform pain 
disorder, evaluated as 10 percent disabling from October 1, 
1996.  The veteran perfected an appeal of the RO's November 
1997 decision.  In September 1999, the RO increased the 
rating for the left shoulder disability to 20 percent from 
February 9, 1998.  In February 2001, the RO increased the 
rating for chronic undifferentiated somatoform pain disorder 
to 50 percent from January 11, 2000.  

A review of the record reveals that the veteran's original 
appeal included the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  A February 2001 RO 
decision granted TDIU, effective from January 11, 2000, which 
represents a full grant of benefits sought.  Therefore, this 
issue is not before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by persistent symptoms of radiating pain, absent 
or diminished left ankle jerk, and severe limitation of 
motion.  His symptoms more nearly approximate pronounced 
disability.

3.  Prior to February 9, 1998, the veteran's left shoulder 
disability was manifested by complaints of pain and full 
range of shoulder abduction.  

4.  From February 9, 1998, the veteran's left shoulder 
disability is manifested by complaints of pain and shoulder 
abduction of at least 65 degrees. 

5.  The rating criteria in effect prior to October 7, 1996 is 
most favorable in evaluating the veteran's sinus disability.  

6.  The veteran's sinus disability is manifested by recurrent 
sinus infections with nasal congestion, nasal discharge, 
sinus headaches and postnasal drip.  

7.  The rating criteria in effect prior to November 7, 1996 
is most favorable in evaluating the veteran's chronic 
undifferentiated somatoform pain disorder.  

8.  Prior to January 11, 2000, the veteran's chronic 
undifferentiated somatoform pain disorder was manifested by 
subjective complaints of depression, poor concentration, poor 
memory, frustration and irritability without objective 
evidence of thought disorder, delusions, or hallucinations; 
his intellectual functioning was within the average range; 
and the GAF score was 65.  

9.  From January 11, 2000, the veteran's chronic 
undifferentiated somatoform pain disorder is manifested by 
depression, suicidal conduct, and a GAF of 50.  His symptoms 
result in severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the service-
connected low back disability are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000). 

2.  The criteria for a rating in excess of 10 percent for 
left shoulder disability prior to February 9, 1998 are not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5203 (2000).  

3.  The criteria for a rating in excess of 20 percent for 
left shoulder disability from February 9, 1998 are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5203 (2000).  

4.  The criteria for a 10 percent rating for sinus disability 
for the period from October 1, 1996 are met.  38 C.F.R. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6510 (effective prior to October 7, 
1996).

5.  The criteria for a rating in excess of 10 percent for 
chronic undifferentiated somatoform pain disorder prior to 
January 11, 2000 are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9421 (effective prior to November 7, 1996).  

6.  The criteria for a 70 percent rating for chronic 
undifferentiated somatoform pain disorder from January 11, 
2000 are met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 9421 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for increased ratings 
for the disabilities at issue.  VA and private outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claims.  In this regard, the Board notes that 
in June 2001 the veteran canceled his request for a Travel 
Board hearing.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


I.  Low Back Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a January 1997 rating decision, the RO granted service 
connection for low back disability, evaluated as 10 percent 
disabling from October 1, 1996.  

On VA neurological examination in August 1997, the veteran 
complained of constant low back pain which radiated down the 
left leg to the left foot with numbness in the left foot and 
occasional pain in the right sciatic distribution.  Clinical 
evaluation found that strength, tone and coordination were 
intact.  Reflexes were symmetric with the exception of absent 
left ankle jerk.  There was decreased sensation in the left 
S1 segmental dermatome.  The diagnosis was status post left 
L5-S1 herniated nucleus pulposus lumbar, with a history of 
sciatica predominately left lower extremity, occasionally 
right lower extremity as secondary to lumbar disc disease 
with absent left ankle jerk and decreased sensation at S1, 
left.  

In November 1997, the rating for the low back disability was 
increased to 40 percent from October 1, 1996.  

VA medical records show that in October 1998, the veteran 
complained of constant low back pain.  On physical 
examination, motor strength at S1 was 4/5 on the left and 5/5 
at L4 and L5.  Straight leg raising was questionable on the 
left.  His sensory was decreased to pain and light touch.  
Deep tendon reflexes were -1 in both ankles.  On range of 
motion testing of the back, forward flexion was decreased to 
30 degrees secondary to pain.  Extension was to 20 degrees.  
X-rays of the lumbar spine were negative.  The diagnosis was 
L5-S1 radiculopathy.  In December 1998, the veteran reported 
continued back pain with radiation into the left buttock and 
rather diffusely down to the knee.  He also complained of 
frequent spasms in the left calf.  He described the pain as 
more or less constant, aggravated by lying on his back or 
rolling onto one side or the other, with bending, stooping, 
coughing and sneezing, with lifting, turning and twisting 
movements and not relieved by anything definite.  Motor 
examination showed no clear weakness although frequently, he 
did not seem to make a maximum effort on the basis of pain.  
No atrophy, clonus, tremors or fasciculations were noted in 
the legs.  The right ankle jerk was 2+ and the left ankle 
jerk was absent.  Sensory examination revealed some decrease 
to pin prick over the lateral aspect of the left foot, 
questionably also over the calf and posterior thigh, almost 
into the buttock.  Straight leg raising lying down was 
possible to about 60 degrees on the left with some complaints 
of back pain.  On straight leg raising on the right side, he 
was initially able to elevate the leg to 60 degrees, 
eventually 90 degrees with complaints of back pain.  On 
examination of the back, he seemed to be quite tender to even 
very superficial palpation from the mid thoracic spine down 
to the sacrum, also over both sacro iliac joints, over the 
paravertebral muscles, but not over the sciatic notches.  
Flexion of the low back was markedly decreased to less than a 
quarter of normal with complaints of back pain and persisting 
back pain, particularly with lateral flexion to the right, 
with extension and with rotation of the trunk.  Jugular 
compression caused back pain.  He was able to stand and walk 
with a great deal of discomfort and could walk on heel and on 
tip toe, and eventually was able to step up onto a stool 
leading with either foot with no clear weakness demonstrated.  
It was noted that the veteran would probably need referral to 
a chronic pain clinic.  

On VA neurological examination in July 1999, the veteran 
complained of radiating pain from his back down his left leg 
as far as his left foot intermittently.  Clinical evaluation 
revealed tone and coordination to be intact.  In the lower 
extremities, all muscle groups exhibited normal strength with 
the exception of the left foot where there was a 10-15 
percent weakness of dorsiflexion of the foot and toes on the 
left.  Reflexes were symmetric with the exception of the left 
ankle jerk which was diminished.  Sensory examination 
revealed decreased sensation in the S1 dermatome of the left 
leg.  

The veteran was afforded a VA joints examination in July 
1999.  Lumbosacral spine examination revealed good muscle 
tone and normal lordosis.  He resisted motion with extension 
to 15 degrees and flexion to 20 degrees.  Right and left 
lateral flexion was to 10 degrees and rotation was to 0 
degrees.  Both lower limbs were negative for any neurological 
deficiency.  Reflexes were equal, but on the left side the 
left ankle reflex was absent.  Straight leg raising was 60 
degrees on the right and 40 degrees on the left with 
complaint of back pain.  Lasegue test was positive on the 
left side.  X-rays of the low back revealed degenerative disc 
disease at L5-S1 with narrowing and sclerosis.  An EMG study 
revealed normal bilateral lower extremities and lumbosacral 
paraspinal muscles.  The diagnosis was status post 
laminectomy lumbar spine with limited motion and likely left-
sided nerve root involvement.  

On VA examination in January 2000, the veteran reported that 
he was able to do some driving and stairs and had more pain 
going down stairs than going up.  He could only walk about 25 
feet before needing to stop and rest because of back pain.  
His activities were mostly sedentary, watching television.  
Physical examination of the back revealed tenderness over the 
lumbosacral spine.  Range of motion was flexion to 10 
degrees, extension to 0 degrees, and rotation to 30 degrees 
bilaterally on bending.  X-rays of the lumbar spine revealed 
compression deformity of T12 and disc degeneration of the 
lumbosacral junction.  


Analysis

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5293.  Under this 
code, a 40 percent evaluation is assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation is assigned 
for persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Code 5293 
contemplates neurological symptoms associated with disc 
disease, as well as the effects of pain and limited motion of 
the back. 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Code 5003. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations. The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Code 5003.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evidence of record establishes that the veteran's service 
connected low back disability warrants an increased rating.  
In assessing the severity of the condition, the Board 
concludes that the disability at issue, as demonstrated in 
the record, more nearly approximates the criteria for a 60 
percent rating under Diagnostic Code 5293.  The most recent 
VA examinations in July 1999 and January 2000 showed severe 
limitation of motion, absent or diminished left ankle jerk, 
and pain on motion.  There was extreme tenderness on 
palpation of the back and decreased sensation.  Additionally, 
there was positive straight leg raising and radiation of pain 
into the lower extremities.  Based on these findings, and 
with consideration of the Court's holding in DeLuca, supra, 
the Board concludes that the demonstrated manifestations of 
the service-connected back disability more nearly approximate 
and are more comparable to pronounced intervertebral disc 
syndrome.  Therefore, the maximum, 60 percent, rating under 
Diagnostic Code 5293 is warranted.

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures (Diagnostic Code 5285) and 
for complete bony fixation (ankylosis) of the spine 
(Diagnostic Code 5286).  However, the veteran's service-
connected back disability has never been shown to be 
characterized as a fracture, and ankylosis is not clinically 
demonstrated.  As such, an evaluation in excess of 60 percent 
is not shown to be warranted.

Because the maximum schedular rating has been assigned, and 
the rating criteria incorporates all of the functional 
limitations due to intervertebral disc syndrome, 
consideration of any additional functional limitations does 
not result in a higher rating.  Johnson v. Brown, 9 Vet. App. 
7 (1996) (if the relevant diagnostic criteria are not limited 
to range of motion, additional functional limitations are 
incorporated into the diagnostic code).  The Board has 
determined, therefore, that a disability rating in excess of 
60 percent is not warranted. 

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



II.  Left Shoulder Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On VA examination in November 1996, it was noted that the 
veteran was right-handed by story.  Physical examination of 
the shoulders revealed asymmetry with prominent 
acromioclavicular joint noted.  There was no swelling.  Range 
of motion was forward flexion to 180 degrees, abduction to 
110 degrees with pain, internal rotation to 90 degrees 
bilaterally, external rotation on the right to 90 degrees, 
and external rotation on the left to 75 degrees.  The 
diagnosis was left shoulder acromioclavicular separation.  

In a January 1997 rating decision, the RO granted service 
connection for left shoulder acromioclavicular separation, 
evaluated as 10 percent disabling from October 1, 1996.  

On VA neurological examination in August 1997, the veteran 
complained of left shoulder pain which was constant, but did 
not radiate.  Motor system examination revealed a 10 percent 
weakness of flexion in the left upper extremity and 
apposition of the left thumb.  Sensory examination revealed 
decreased sensation in the median nerve distribution in the 
left hand.  

On VA neurological examination in July 1999, the veteran had 
90-95 percent strength at the left shoulder, elbow, wrist and 
hand.  Sensory examination revealed decreased sensation in 
digits one, two and three of the palmar side of the left 
hand.  The diagnosis was reflex sympathetic dystrophy of the 
left upper extremity.  

On VA joints examination in July 1999, the veteran complained 
of pain in the left arm, neck and shoulder.  Left shoulder 
examination revealed that the left arm was held in adducted 
position in protective fashion.  There was prominent 
acromioclavicular joint with complaint of pain on palpation.  
There was no atrophy and muscle tone was good.  There was 
pain on movement of the shoulder.  Active and passive motion 
was abduction to 65 degrees, forward flexion to 60 degrees, 
external rotation to 45 degrees and internal rotation to 15 
degrees.  X-rays of the left shoulder were normal.  The 
diagnosis was status post left shoulder injury with some 
limitation of motion.  

In a September 1999 rating decision, the RO granted service 
connection for reflex sympathetic dystrophy of the left 
shoulder.  The new condition was added to the previous left 
shoulder diagnosis and the evaluation of the resultant left 
shoulder disability was increased to 20 percent, effective 
February 9, 1998.  

On VA examination in January 2000, the veteran reported that 
he was able to do all activities of daily living, including 
some driving.  Physical examination revealed tenderness of 
the left shoulder both anteriorly and posteriorly.  The left 
arm could be elevated only to 90 degrees of abduction.  There 
was 40 degrees of adduction.  There was 90 degrees of flexion 
and 30 degrees of extension.  X-rays of the left shoulder 
were negative.  

Analysis

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  A report of 
VA examination in November 1996 reflects that the veteran is 
right-handed.  Thus, the rating for the left shoulder is to 
be made on the basis of that upper extremity being the minor 
extremity.

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Code 5201.  Under this 
code, a 20 percent evaluation is warranted when limitation of 
motion of the minor arm is at shoulder level or midway 
between the side and shoulder level.  A 30 percent evaluation 
is assigned for limitation of motion of the minor arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  When these requirements are not shown, a zero percent 
rating is assigned.  38 C.F.R. § 4.31.  Normal range of 
motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

The disability may also be rated under Diagnostic Code 5203, 
where malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of the function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A.  Higher Rating Prior to February 9, 1998

The evidence of record dated between October 1, 1996 and 
February 9, 1998 consists of VA examinations conducted in 
November 1996 and August 1997.  Upon review, the Board finds 
that a rating in excess of 10 percent prior to February 9, 
1998 is not warranted.  Report of VA examination in November 
1996 noted range of motion of the left shoulder as follows:  
forward flexion to 180 degrees; abduction to 110 degrees; 
internal rotation to 90 degrees bilaterally; and external 
rotation to 90 degrees on the right and to 75 degrees on the 
left.  As there was no showing that the left arm was limited 
at the shoulder level, midway between the side and shoulder 
level, or to 25 degrees from the side, the criteria for an 
increased rating under Diagnostic Code 5201 were not met.  
There was also no evidence reflecting nonunion with loose 
movement or dislocation of the clavicle or scapula as 
required for a higher evaluation under Diagnostic Code 5203.  
Accordingly, the Board concludes that the veteran's left 
shoulder disability, prior to February 9, 1998, is 
appropriately rated as 10 percent under either the criteria 
for limitation of motion of the arm or impairment of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5203.  

In so deciding, the Board has considered the veteran's 
functional impairment due to pain under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  However, the evidence shows that 
the veteran had normal range of motion in the left shoulder 
in forward flexion and internal rotation and only slight 
limitation of motion in abduction and external rotation.  As 
such, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for increased compensation, the reasonable 
doubt doctrine does not apply.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

B.  Higher Rating from February 9, 1998

The Board notes that during the course of this appeal the RO 
increased the rating for left shoulder disability to 20 
percent effective from February 9, 1998.  Therefore, the 
Board must consider whether a higher or "staged" rating 
after that date is warranted.  

The July 1999 VA examination revealed range of motion 
measurements for the left shoulder of 65 degrees abduction, 
60 degrees forward flexion, 45 degrees external rotation and 
15 degrees internal rotation.  There was pain on movement of 
the shoulder and on palpation; however, no atrophy was noted 
and muscle tone was good.  X-rays were normal.  On 
neurological evaluation, the veteran had 90-95 percent 
strength in the shoulder.  VA examination in January 2000 
revealed tenderness on the left shoulder both anteriorly and 
posteriorly.  Range of motion was 90 degrees abduction, 40 
degrees adduction, 90 degrees flexion and 30 degrees 
extension.  X-rays were normal.   The diagnosis was reflex 
sympathetic dystrophy of the left arm.  

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Code 5201.  As stated 
above, a 30 percent rating under this code is warranted when 
arm motion is limited to 25 degrees from the side.  Such 
limitation has not been shown by the evidence.  The July 1999 
and January 2000 VA examinations revealed that the veteran 
could raise his left arm to 65 and 90 degrees, respectively.  
Accordingly, the Board finds that the criteria for a higher 
rating under Diagnostic Code 5201 have not been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In so deciding, the Board has considered the veteran's 
functional impairment due to pain under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Notwithstanding the veteran's 
complaints of pain, there is no evidence that the veteran 
experiences any functional impairment because of his left 
shoulder disability.  At the time of the January 2000 VA 
examination, he reported that he was able to do all 
activities of daily living, including some driving.  As such, 
the Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for increased compensation, the reasonable 
doubt doctrine does not apply.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


III.  Sinus Disability

Factual Background

The service medical records reflect treatment for chronic 
sinusitis beginning in 1993.  In a January 1993 statement, 
Dr. J. B. reported that the veteran had chronic sinusitis and 
small bilateral nasal polyps under the middle turbinates, 
which had been resistant to steroids and antibiotics.  In May 
1993, the veteran reported that he was still having headaches 
over the left eye and had occasional nasal congestion and 
postnasal drip.  Clinical evaluation resulted in a diagnosis 
of bilateral ethmoid sinus disease.  The veteran underwent 
endoscopic sinus surgery in April 1994.  An entry dated one 
week after the surgery indicated that he was doing well with 
no bleeding.  In December 1994, it was reported that the 
veteran's symptomatology included nasal drip, headaches and 
yellow nasal discharge.   The assessment was sinusitis.  
Similar symptoms were reported in December 1995 when clinical 
evaluation revealed sinus tenderness and swelling with yellow 
discharge.  Clinical evaluation of the sinuses was normal on 
separation examination in September 1996.  

VA examination in November 1996 revealed no pertinent 
abnormalities regarding the sinuses.

On VA nose and sinuses examination in August 1997, it was 
noted that the veteran had a history of nasal polyposis, 
status post surgical excision in 1993 with recurrence which 
was treated with Vancenase nasal spray.  He stopped using the 
spray a year ago secondary to expense.  He complained of 
sinus headaches, pain mostly on left side of face, nasal 
congestion and postnasal drip which he described as clear 
yellow.  Objective findings included bilateral nasal 
congestion with clear rhinorrhea, mild ethmoid greater than 
frontal maxillary sinus tenderness.  The external nose and 
vestibule were normal.  The diagnosis was rhinitis with a 
history of nasal polyposis with history of sinusitis.  

In a November 1997 rating decision, the RO granted service 
connection for sinus disability, evaluated as noncompensably 
disabling from October 1, 1996.  

A private treatment record dated in April 1999 reflects 
complaint of sinus congestion and sore throat.  

On VA examination in July 1999, the veteran reported that he 
was on treatment with Augmentin for recurrent sinusitis.  He 
gave a history of chronic recurrent sinusitis.  Prior to that 
he had sinusitis in April 1999, and prior to that he was on 
antibiotic treatment for six months for chronic sinusitis.  
At present, he was on Augmentin nasal spray, two sprays each 
nostril.  Clinical evaluation noted that nasal mucosa was 
pink to pale, 100 percent occluded on the right side, left 
side moderate obstruction with edematous turbinates.  There 
was mucoid discharge present bilaterally.  There was no 
postnasal drainage.  X-ray of the sinuses revealed no 
definite opacification or air-fluid levels which were 
suggestive of sinusitis.  Bony structures were unremarkable.  
The diagnosis was chronic recurrent sinusitis.  

A private treatment record dated in August 1999 noted a 
history of three sinus infections yearly with frontal 
headaches.  

Analysis

The veteran's sinusitis is currently evaluated under 
Diagnostic Code 6510.  38 C.F.R. § 4.97 (2000).  Under these 
criteria, a 10 percent disability rating contemplates one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or, more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, an purulent discharge or crusting.  A 50 percent 
evaluation is appropriate following radical surgery with 
chronic osteomyelitis; or, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  For rating purposes, an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).  

During the appeal period (October 1, 1996 to present), the 
schedular criteria for evaluating respiratory disabilities 
were modified.  Prior to October 7, 1996, a 10 percent 
disability evaluation contemplated moderate chronic 
pansinusitis with discharge or crusting or scabbing, and 
infrequent headaches.  A 30 percent disability rating was 
appropriate for severe chronic pansinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was appropriate for postoperative 
sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (effective prior to October 7, 1996).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Similarly, VA General Counsel has held that when a 
provision of the Rating Schedule is amended while a claim for 
an increased rating under that provision is pending, the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  VAOPGCPREC 3-00 (April 
10, 2000).  The Board notes that it may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable to the appellant, 
unless it is clear from a facial comparison of both versions 
that one version is more favorable.  Id.

Although not explicitly stated in the September 1998 
statement of the case and February 2001 supplemental 
statement of the case, a review of record reflects that the 
RO found the new criteria more favorable to the veteran.  The 
Board finds that the diagnostic criteria effective prior to 
October 7, 1996 are more favorable to the veteran.  In 
support of its determination, the Board notes that the prior 
criteria do not require a specific number of incapacitating 
or non-incapacitating episodes while the latter criteria 
requires a specific number of incapacitating and/or non-
incapacitating episodes.  The Board finds the lack of 
specificity in the rating criteria in effect prior to October 
7, 1996, to be more favorable to the veteran.  Therefore, the 
Board will evaluate the veteran's symptomatology pursuant to 
the criteria in effect prior to October 7, 1996 to determine 
whether an increased disability rating is warranted.

As noted above, service connection was established for 
history of nasal polyposis and history of sinusitis; a 
noncompensable evaluation was assigned, effective from 
October 1, 1996, the day following separation from service.  
As the veteran takes issue with the initial rating assigned 
when service connection was granted, the Board must evaluate 
the relevant evidence since the date of discharge from 
service; it may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Upon review, the Board finds that the record presents 
evidence of moderate sinusitis, warranting the assignment of 
a 10 percent disability evaluation.  In this regard, the 
Board would point out that the objective evidence establishes 
that the veteran has been treated on a consistent basis since 
service for sinusitis.  His symptomatology during this time 
has included nasal congestion, nasal discharge, sinus 
headaches and postnasal drip.  VA examination in July 1999 
resulted in a diagnosis of chronic recurrent sinusitis.  In 
August 1999, a history of three sinus infections yearly with 
frontal headaches was noted.  Given these considerations, the 
Board is of the opinion that the veteran's sinus disability 
picture more nearly approximates the criteria for a 10 
percent rating under the old criteria.  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6510 (effective prior to October 7, 
1996).  

However, the Board also finds that, in the absence of 
evidence that the veteran's sinusitis-related symptomatology 
is severe, including severe and frequent headaches and 
objective evidence of a purulent discharge, the criteria for 
the next higher evaluation, 30 percent, simply are not met.  
While the veteran was reported to have a mucoid discharge, 
there was no indication that the discharge was purulent, and 
crusting, which is an indication of purulence, was not 
documented.  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


IV.  Psychiatric Disability

Factual Background

The service medical records show that the veteran was 
diagnosed with depression in 1994, 1995, and 1996.  A 
December 1995 private physician's statement indicated that 
the veteran's depression was connected to his back problems.  
A March 1996 medical entry stated that the depression was due 
to the longevity of his pain.  

On VA psychiatric examination in August 1997, it was noted 
that the veteran's pain had negatively affected his emotional 
stability, resulting in mood swings and depression.  During 
those periods, he had serious difficulty in coping with 
stressful situations.  He complained of poor concentration 
and poor memory as well as being easily frustrated and 
irritable.  He reported having serious sleep disturbance, 
being able to sleep three to four hours, especially after 1 
am.  He stated that television distracted him from his pain 
experiences.  When asked about his daily activities, he 
stated that his activities consisted of "very much with 
nothing."  He did not have any hobbies and stated that 
assisting his wife in the kitchen was difficult because 
holding his arm up in order to wash the dishes was painful.  
He avoided going shopping because of fear of bumping his left 
arm which caused pain.  

Objective findings found the veteran to be casually dressed 
and clean and orderly in his attire and grooming.  His 
personal hygiene seemed to be excellent.  His speech was 
fluent and spontaneous.  Speech volume and intonation were 
within normal limits.  There was no evidence of blocking, 
circumstantiality, preservation or flight of ideas.  His 
verbalizations seemed to be fairly orderly and would proceed 
logically towards certain goal ideas.  He demonstrated some 
occasional irritability and kept repeating that he was 
feeling miserable and that he made people around him 
miserable.  He stated "I am constantly having pain."  The 
examiner indicated that in spite of these statements designed 
to convey extreme subjective distress, the veteran seemed to 
have a rather casual attitude and looked quite comfortable 
and not distressed throughout the interview.  The fact that 
the veteran appeared to be composed and calm or casual, in 
spite of the verbalizations suggesting serious subjective 
distress, was indicative of a degree of affective 
disassociation or disharmony.  There were no abnormalities in 
his thought functions.  Thought processes did not seem to be 
fragmented or disorganized.  The veteran expressed numerous 
concerns about his physical condition and manifestations of 
pain.  It was noted that a majority of his symptoms seemed to 
represent somatization manifestations associated with 
tendencies towards dramatization.  His reality testing did 
not seem to be grossly impaired and there was no evidence of 
nihilistic delusions or delusions of grandeur or self 
depreciation, or hallucinations.  He was well oriented in all 
spheres.  It was noted that he functioned within the average 
range of intelligence.  His capacity for abstract thinking 
appeared to be fair and not grossly compromised.  The 
diagnosis was chronic undifferentiated somatoform pain 
disorder.  A global assessment of functioning (GAF) score of 
65 was assigned.  

In a November 1997 rating decision, the RO granted service 
connection for chronic undifferentiated somatoform pain 
disorder, evaluated as 10 percent disabling from October 1, 
1996.  

A VA medical record dated January 11, 2000, reported that the 
veteran was divorced and was under a lot of stress because 
his father was having health problems and he had to provide 
almost 24 hour supervision to him and his mother.  He 
indicated that he was unable to adequately do this because of 
his depression and chronic pain syndrome.  He lived with his 
parents and had no support from his siblings and other family 
members.  He seemed to be able to carry out his activities of 
daily living albeit slowly and with the distress of pain.  It 
was noted that the veteran was angry that he had not received 
a total disability rating based on unemployability due to 
service connected disability.  The examiner stated that there 
were no active suicidal or homicidal ideations, and that the 
veteran was able to take care of his activities of daily 
living.  The diagnosis was mood disorder with depressive 
features secondary to chronic pain syndrome.  The examiner 
opined that the veteran was not capable of any gainful 
employment because he had signs and symptoms of major 
depression which were secondary to his chronic pain syndrome.  
It was also stated that the veteran had several physical 
conditions contributing to his physical and emotional pain 
and that therefore he would never be able to work in his 
field of vocational abilities.  

VA psychiatric examination in November 2000 noted that the 
veteran's attire was rugged, but clean.  He indicated that he 
had not been employed since he was medically retired from the 
service in 1996.  The veteran was described as alert, well-
developed, and well nourished.  It was noted that he came to 
near weeping several times during the evaluation.  The was no 
eye contact except at the beginning and the end of the 
examination.  The veteran was noted to appear mentally clear.  
He reported that he was currently divorced from his second 
wife.  When asked about impaired thinking or communicating, 
he said that the pain interrupted his thinking.  He did not 
experience delusions or hallucinations and did not act in an 
inappropriate fashion.  When asked about suicidal conduct, 
the veteran showed a still-colorized transverse scar across 
his wrist which the examiner interpreted as evidence of a 
suicide attempt.  He stated that he accidentally cut the 
tendons in his wrist; however the examiner opined that the 
evidence favored the act being a suicide attempt.  The 
veteran was oriented to person, place and time.  His ability 
to maintain personal hygiene and basic activities of daily 
living were noted to appear intact.  Recent and remote memory 
were intact.  His rate and flow of speech seemed rather 
depressive.  There was no evidence of illogical and obscure 
speech pattern.  When asked about pain attacks, he said, "I 
don't like to go to places I haven't been before.  I avoid 
going places."  He indicated that he sometimes found himself 
crying.  The diagnosis was depression, atypical with 
somatization.  The GAF score was 50.  The examiner opined 
that there was a definite connection between the veteran's 
chronic depression and chronic pain.  

In a February 20001 rating decision, the RO increased the 
rating for chronic undifferentiated somatoform pain disorder 
to 50 percent from January 11, 2000.  


Analysis

As noted above, service connection was established for 
chronic undifferentiated somatoform pain disorder; a 10 
percent evaluation was assigned, effective from October 1, 
1996, the day following separation from service.  In February 
2001, the RO increased the evaluation to 50 percent from 
January 11, 2000.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the date 
of discharge from service; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's chronic undifferentiated somatoform pain 
disorder is evaluated under Diagnostic Code 9421.  Under this 
code, a 10 percent evaluation is assigned for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

During the appeal period (October 1, 1996 to present), the 
schedular criteria for evaluating mental disorders were 
revised.  See 38 C.F.R. § 4.130.  These revisions were 
effective November 7, 1996.  Under the old criteria, a 10 
percent was assigned when symptoms were less than criteria 
for the 30 percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assigned for considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or when the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9421 (effective prior to November 7, 1996); See Johnson 
v. Brown, 7 Vet. App. 95, 97-99 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Similarly, VA General Counsel has held that when a 
provision of the Rating Schedule is amended while a claim for 
an increased rating under that provision is pending, the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  VAOPGCPREC 3-00 (April 
10, 2000).  The Board notes that it may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable to the appellant, 
unless it is clear from a facial comparison of both versions 
that one version is more favorable.  Id.

Although not explicitly stated in the September 1998 
statement of the case and the February 2001 supplemental 
statement of the case, a review of record reflects that the 
RO found the new criteria more favorable to the veteran.  The 
Board finds that the diagnostic criteria effective prior to 
November 7, 1996 are more favorable to the veteran.  In 
support of its determination, the Board notes that the old 
criteria do not require specific symptomatology be present to 
warrant a certain rating.  The Board finds the lack of 
specificity in the rating criteria in effect prior to 
November 7, 1996, to be more favorable to the veteran.  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to the criteria in effect prior to 
November 7, 1996 to determine whether an increased disability 
rating is warranted.

A.  Higher Rating Prior to January 11, 2000

The medical evidence prior to January 11, 2000 fails to show 
that the veteran's psychiatric disability was productive of 
definite social and industrial impairment.  Although the 
August 1997 VA examination noted complaints of problems 
sleeping, poor concentration and poor memory and an objective 
finding of occasional irritability, the examiner indicated 
that the fact that the veteran appeared to be composed and 
calm or casual, in spite of the verbalizations suggesting 
serious subjective distress, was indicative of a degree of 
affective disassociation or disharmony.  The record also 
indicates that there was no evidence of delusions, 
hallucinations, or self depreciation.  The veteran was well 
oriented in all spheres and was considered to possess average 
intellectual ability with no impairment in abstract thinking.  
His GAF score was 65.  A GAF score of 65 reflects some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.

Taking these facts into consideration, the evidence clearly 
shows that the veteran's psychiatric disability did not meet 
the criteria for a 30 percent rating under the old criteria 
prior to January 11, 2000.  38 C.F.R. § 4.132, Diagnostic 
Code 9421 (effective prior to November 7, 1996).  In reaching 
this conclusion, the Board has given due consideration to the 
provisions of 38 C.F.R. § 4.7 and the doctrine of reasonable 
doubt.  However, the evidence of record does not show that 
the manifestations of the veteran's disability more closely 
approximate those required for a higher rating than they do 
the rating currently assigned.  Additionally, the Board finds 
that the evidence of record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 4.7; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000). 

B.  Higher Rating from January 11, 2000

The Board notes that during the course of this appeal, the RO 
increased the rating for chronic undifferentiated somatoform 
pain disorder to 50 percent from January 11, 2000.  
Therefore, the Board must consider whether a higher or 
"staged" rating after that date is warranted.  

After considering all of the medical evidence from January 
11, 2000, it is the judgment of the Board that the evidence 
reasonably supports a finding that a rating of 70 percent, 
but no more is warranted.  The Board notes that the veteran 
when the veteran was treated by VA in January 2000, it was 
stated that the veteran was not capable of any employment.  
However, this comment was apparently related to the veteran's 
voiced concern about a TDIU claim that was pending.  Since 
that time, a TDIU has been awarded the veteran.  In addition, 
this comment was made during outpatient treatment for 
medication, and not as the result of a comprehensive VA 
examination for disability evaluation.  On examination by VA 
in November 2000, it was reported that the veteran had 
attempted suicide, appeared depressed, and was recently 
divorced.  His GAF score was 50, which is indicative of 
serious symptoms.   See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.

The veteran's chronic undifferentiated somatoform pain 
disorder has resulted in serious symptoms and thus a 70 
percent rating is warranted.    


ORDER

A 60 percent rating for failed back syndrome, status post 
herniated nucleus pulposus, lumbar L5-S1, left, with 
degenerative changes is granted, subject to the applicable 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to a rating in excess of 10 percent for left 
shoulder disability prior to February 9, 1998 is denied. 

Entitlement to a rating in excess of 20 percent for left 
shoulder disability from February 9, 1998 is denied.  

A 10 percent rating for sinus disability from October 1, 1996 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

A rating in excess of 10 percent for chronic undifferentiated 
somatoform pain disorder prior to January 11, 2000 is denied.


A 70 percent rating for chronic undifferentiated somatoform 
pain disorder from January 11, 1990 is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

